Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Background
Current application is a continuation of application number 16/455,888, which was issued as US 11,125,216. 
Independent claim 1 recites “A refrigerant cooling system, and brush seal components between stator and rotator”, independent claim 4 recites “A refrigerant heat pump, and brush seal components between stator and rotator”, and independent claim 7 recites “A centrifugal compressor for HVAC application, and brush seal components between stator and rotator.”  The claims are examined as a brush seal system in a sealing environment. HVAC application, single-stage or multi-stage compressor, refrigerant cooling system, and heat pump do not require brush seal but merely need to be capable of being used with brush seal. In other words, a brush seal can be used in any sealing environment including HVAC application, single-stage or multi-stage compressor, refrigerant cooling system, and heat pump.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (GB 2 452 040; Bhate et al.)
As to claim 1, D1 discloses, in Figures 1-5, a refrigerant cooling system comprising: 
at least one centrifugal compressor (¶ 0017), including 
a rotary component (18, 58) rotatable about an axis; 
a static component (16, 48); 
a brush seal (12) fixed to one of the static component and the rotary component and including bristles (22), wherein the bristles (22) contact the other of the static component and the rotary component (Figure 1), and the bristles each have at least a portion that is angled relative to the radial direction (Figure 2).  

As to claim 3, D1 discloses the system as recited in claim 1, wherein the brush seal includes a plurality of axially spaced bristle portions that contact the rotary component (Figure 1).  



As to claim 4, D1 discloses, in Figures 1-5, a refrigerant heat pump system comprising: 
at least one centrifugal compressor (¶ 0017), including 
a rotary component (18, 58) rotatable about an axis; 
a static component (16, 48); 11PA16702US03; 67426-069 PUS2 
a brush seal (12) fixed to one of the static component and the rotary component and including bristles (22), wherein the bristles (22) contact the other of the static component and the rotary component (Figure 1), and the bristles each have at least a portion that is angled relative to the radial direction (Figure 2).  

As to claim 6, D1 discloses the system as recited in claim 4, wherein the brush seal includes a plurality of axially spaced bristle portions that contact the rotary component (Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (GB 2 452 040; Bhate et al.) in view of D2 (US 2013-0164119; Nakaniwa).
For claim 2 depending from claim 1, D2 teaches it is known in the art to have multi stage compressor to increase the pressure of the gas (¶ 0003, 0033-0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multi-stage compressor in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a multi-stage compressor), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for obtaining increased gas pressure for the intended environment.     

For claim 5 depending from claim 4, D2 teaches it is known in the art to have multi stage compressor to increase the pressure of the gas (¶ 0003, 0033-0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multi-stage compressor in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a multi-stage compressor), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for obtaining increased gas pressure for the intended environment.     

Claim(s) 7-8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (GB 2 452 040; Bhate et al.) in view of D3 (EP 1 245 875; Kono). 
As to claim 7, D1 discloses, in Figures 1-5, a centrifugal compressor for HVAC application, comprising: 
a rotary component (18, 58) rotatable about an axis; 
a static component (16, 48); 
a brush seal (one of the seals 12) fixed to the static component, and including a first set of bristles (22), wherein the first set of bristles contact the rotary component (Figure 1)); 
a second brush seal (the other of the seal 12) fixed to the rotary component (lacks disclosure) and including a second set of bristles (seal 12 has bristles), wherein the second set of bristles contact the static component (lacks disclosure).  
	D3 teaches it is known in the art to have the brush seal fixed to the rotor (abstract) for effective sealing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second brush seal of D1 such that, the brush seal fixed to the rotary component and the bristles contact the static component, as taught by D3 since the claimed invention is merely a combination of known elements (such as fixing a brush seal on the rotor), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.
     
As to claim 8, the combination teaches the compressor as recited in claim 7, wherein each of the first and second brush seals is positioned to prevent leakage flow in an axial direction between the rotary component and the static component (D1 modified with features of D3, teaches the claimed limitation.) 

As to claim 10, D1 discloses the compressor as recited in claim 7, wherein the first set of bristles each have at least a portion that is angled relative to the radial direction (Figure 2).  

As to claim 11, D1 discloses the compressor as recited in claim 10, wherein the second set of bristles each have at least a portion that is angled relative to the radial direction (Figure 2).  

 As to claim 12, D1 discloses the compressor as recited in claim 7, wherein the second set of bristles each have at least a portion that is angled relative to the radial direction (Figure 2).  

As to claim 13, D1 discloses the compressor as recited in claim 7, wherein the first set of bristles contact a surface of an annular groove in the rotary component (Figure 4).  

As to claim 14, D1 discloses the compressor as recited in claim 7, wherein the rotary component (18, 58) includes a shaft (¶ 0023).  

As to claim 15, D1 discloses the compressor as recited in claim 7, wherein the compressor is a single stage compressor (¶ 0017).  

As to claim 16, the combination teaches the compressor as recited in claim 7, further comprising: a third brush seal fixed to the static component, and including a third set of bristles, wherein the first set of bristles contact the rotary component; a fourth brush seal fixed to the rotary component and including a fourth set of bristles, wherein the second set of bristles contact the static component (D1 modified with features of D3 teaches a first brush seal fixed to the stator and the second brush seal fixed to the rotator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim to have a third brush seal fixed to the stator and a fourth brush seal fixed to the rotor, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. One skill in the art would realize that fixing brush seals alternatively to the stator and the rotor would yield effective sealing. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (GB 2 452 040; Bhate et al.) and D3 (EP 1 245 875; Kono) and in view of D2 (US 2013-0164119; Nakaniwa).
As to claim 9, D2 teaches it is known in the art to have multi stage compressor to increase the pressure of the gas (¶ 0003, 0033-0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multi-stage compressor in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a multi-stage compressor), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for obtaining increased gas pressure for the intended environment.     


Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (GB 2 452 040; Bhate et al.) and D3 (EP 1 245 875; Kono) and in view of D4 (US 2003-0131602; Carol et al.)
As to claim 17, D4 teaches it is known in the art to have an axial brush seal 102 between components 18 and 24 for effective sealing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third brush seal of D1 disposed axially between the second and fourth brush seals as taught by D4 since the claimed invention is merely a combination of known elements (such as having an axial brush seal), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       

As to claim 18, D4 teaches it is known in the art to have an axial brush seal 102 between components 18 and 24 for effective sealing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second brush seal of D1 disposed axially between the first and third brush seals as taught by D4 since the claimed invention is merely a combination of known elements (such as having an axial brush seal), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       

 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No.11,125,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the current application is directed to a refrigerant cooling system with a brush seal between two relatively moving components, and a refrigerant heat pump with a brush seal between two relatively moving components. The subject matter of the issued patent is directed to a refrigerant cooling system with a brush seal between two relatively moving components, and a refrigerant heat pump with a brush seal between two relatively moving components. 
Generally, a continuation application will have claims directed to different aspects of what is set forth in the original description and drawings.  



Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675